DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in response to the applicant’s amendments filed on 07/07/2022. Claims 1, 5, and 11 have been amended. Claims 2-4, 8-9, 14, and 18-20 have been cancelled. Claims 1, 5-7, 10-13, and 15-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-7, 10-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites: “updating a count at the server indicating the content was presented on the second mobile computing device.”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described that the server updates the count. Claim 1 further recites that the ‘content’ includes an advertisement.  Applicant’s specification merely states that
		[0006] updates an advertisement impression count at the server based on the 	transmitted digital content file identifier or associated advertisement identifier.     
		[0028] At block 504, the server updates a count of impressions of advertisements 	embedded in or associated with the played content file.

	Examiner notes that, from reading the specification, that there could be ‘multiple advertisement impressions’ in one ‘content’ (e.g. many advertisements in one movie) but the invention is only counting ‘advertisement impressions’ not ‘content impressions’. Therefore, Examiner considers the limitation “updating a count at the server indicating the content was presented on the second mobile computing device” to be new matter.
	Since the phrase ‘updating a count at the server indicating the content was presented’ is not supported by the specification, for prior art purposes and for purposes of compact prosecution, Examiner will interpret the claim to say the applicant is counting the advertisement impressions (see Specification [0006] and [0028]) rather than content impressions. 
	To overcome this rejection, Examiner recommends that the following amendment. Strike through the word ‘content’ and add the word ‘advertisement’. For example:  “updating a count at the server indicating the advertisement was presented on the second mobile computing device.”
	Independent Claim 11 recites similar features in system form, and therefore is rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 4-6, 9, 10-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US2005/0203849) and Ginter (US Patent #5892900)

Regarding claim 1, Benson teaches: A communication system (e.g. Figure 1) ) comprising: 
	a first mobile computing device; (e.g. Fig. 1, user’s device 106)
	a second mobile computing device; and (e.g. [0044] all registered devices of AdPeer users) different from the first mobile computing device,
	a server communicatively connected to the first mobile computing device, the sever comprising: (e.g. Client Management Server 118)
	 wherein the first mobile computing device includes instructions stored thereon that, if executed, cause the first mobile computing device to 
	determine if presentation of a content file is a first playback on the first mobile computing device and ([0040] A. The First Time a Consumer Plays an AdPeer Song. [0041] In one embodiment, whether a new consumer gets the AdPeer song from a P2P network or by some other sanctioned means, it arrives encrypted. If a consumer is not a registered member of AdPeer, the song won't play (see encryption measures above). Instead, they hear a friendly announcement asking them to register for the Adpeer service, and if they are online, they are taken to the AdPeer registration website. This website registers the user and steps them through the installation of Adpeer Client 107.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when a first presentation of a file is made, the client must register on the server that they are using the content file and the service.
	informing the server of the presentation of the content file if the presentation is the first playback of the content file, ([0040] A. The First Time a Consumer Plays an AdPeer Song. [0041] In one embodiment, whether a new consumer gets the AdPeer song from a P2P network or by some other sanctioned means, it arrives encrypted. If a consumer is not a registered member of AdPeer, the song won't play (see encryption measures above). Instead, they hear a friendly announcement asking them to register for the Adpeer service, and if they are online, they are taken to the AdPeer registration website. This website registers the user and steps them through the installation of Adpeer Client 107.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when a first presentation of a file is made, the client must register on the server that they are using the content file and the service.
	wherein the server comprises
	a processor; and a memory (e.g. Processor 102, [0023]) having instructions stored thereon that, if executed by the processor, cause the server to perform operations comprising: 
	receiving, from the first mobile computing device, a request for the content file (e.g.  receive a user request for said first content from a user device); ([0011] To generate revenue, in accordance with another aspect of the present invention, there is provided a content distribution and revenue generation system, comprising: a processor configured to: receive a first and second content; combine said first content with said second content; lock at least said first content; receive a user request for said first content from a user device).
	transmitting, in response to the request, the content file (e.g. free song) to the first mobile computing device, wherein the content file includes an advertisement; ([0011] a user request for said first content from a user device; in response to said user first content request, transmit said combined content to said user device; and maintain impressions and billing information [0031] (1) force a user to listen to the advertisement each and every time they play a free song).
	wherein the digital content key unlocks the content file for use on the first mobile computing device ([0010] In accordance with another aspect of the present invention, content is encrypted and can be played only by a client designed to decrypt the content; a key at client 107, that unlocks the encrypted content in the decryption process at the client 107, is inherent to Benson)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that, while Benson teaches encrypted content, which includes  keys, though the reference does not expressly teach ‘digital content key’ (See Benson [0010], [0041], and [0044]).
	receiving from the first mobile computing device a first indication (e.g. impression counts) the advertisement has been presented on the first mobile computing device and updating (e.g. accumulates impression counts) a count at the server indicating the advertisement was presented on the first mobile computing device (e.g. the Adpeer Client 107 on each user’s device) ; and ([0069] Client Management Server 118 receives impression counts from each device 107; [0058] (3) it accumulates impression counts for decision-making purposes and then recalls old ads and prepares ad replacement instructions and sends them to the Client Management Server 118; [0060] Once songs are in distribution, impression counts are sent back to AdPeer through the Adpeer Client 107 on each user's device.)
	subsequent to the first mobile device transmitting the content to the second mobile computing device (e.g. through a peer to peer network) and the second mobile computing device presenting the content in response to receipt (e.g. the Adpeer client, registers and records users watching the content) of the content from the first mobile device: ([0041] In one embodiment, whether a new consumer gets the AdPeer song from a P2P network or by some other sanctioned means, it arrives encrypted. If a consumer is not a registered member of AdPeer, the song won't play (see encryption measures above). Instead, they hear a friendly announcement asking them to register for the Adpeer service, and if they are online, they are taken to the AdPeer registration website. This website registers the user and steps them through the installation of Adpeer Client 107. )
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that users downloading from a peer to peer network would read to ‘subsequent to the first mobile device transmitting the content to a second mobile device.’ 
	receiving from the second mobile computing device a second indication the content has been presented on the second mobile computing device, the second indication different from the first indication, and ([0058]; [0066] Once the new song and the ads are ready for distribution they are "seeded" onto the various P2P networks. Seeding is technically simple. Various AdPeer users are also members of various P2P networks. This fact is known by the Adpeer Client 107 running on each member's device. [0067] Finally, the Ad Management Server 116 sends impression count details to both the Song Management Server 112 and the Ad Sales Server 114. It gets these impression counts periodically throughout the day from the Client Management Server 118. The detail contains aggregate impression counts by song, zip code, age and sex and ad campaign.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that prior art teaches each user that downloads and listens to a song from the Ad Management Server will add to a separate count as each members device tracks each members use separately.
	4879-6909-0826.1Atty. Dkt. No. 088245-5852updating the count at the server indicating the content was presented on the second mobile computing device  ([0066] Once the new song and the ads are ready for distribution they are "seeded" onto the various P2P networks. Seeding is technically simple. Various AdPeer users are also members of various P2P networks. This fact is known by the Adpeer Client 107 running on each member's device. [0067] Finally, the Ad Management Server 116 sends impression count details to both the Song Management Server 112 and the Ad Sales Server 114. It gets these impression counts periodically throughout the day from the Client Management Server 118. The detail contains aggregate impression counts by song, zip code, age and sex and ad campaign.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that prior art teaches each user that downloads and listens to a song from the Ad Management Server will add to a separate count as each members device tracks each members use separately.

Benson does not explicitly teach transmitting the inherently present digital content key for unlocking content from server 118 to the device(s) 106.


However, Ginter teaches transmitting key for decrypting content
	transmitting a digital content key to the first mobile computing device, ([1065] For example, block 1266 may encrypt the backup keys with an "download authorization key" received during initialization of SPU 500 from a VDE administrator.[1313], [1397])

Benson further teaches that the content is encrypted and "unplayable until registration occurs" ([0036]), registration includes downloading the Adpeer Client 107 ([0036] [0041]), and that Server 118 is the "liaison officer" of AdPeer system that directly interacts with user devices ([0069]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the server 118 of Benson to transmit the inherent decryption key to each device 106, as taught by Ginter, in order to provide the necessary key for playing the content during registration. Further, Benson transmits the inherently present key to the device, as taught by Ginter, to ensure that protected data is properly protected and only viewed by authorized personnel. 
In regards to claims 11 and 15, claims 11 and 15 correspond generally to system claim 1, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 5, Benson teaches: The system of claim 1, wherein 
	the first indication the content file has been presented includes information associated with the first mobile computing device ([0067] Finally, the Ad Management Server 116 sends impression count details to both the Song Management Server 112 and the Ad Sales Server 114. It gets these impression counts periodically throughout the day from the Client Management Server 118. The detail contains aggregate impression counts by song, zip code, age and sex and ad campaign.)
In regards to claim 15, claim 15 corresponds generally to system claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Benson teaches: The system of claim 5, wherein 
	the information includes at least one of a location of the first mobile computing device, a type of the first mobile computing device, or account information associated with the first mobile computing device ([0067] Finally, the Ad Management Server 116 sends impression count details to both the Song Management Server 112 and the Ad Sales Server 114. It gets these impression counts periodically throughout the day from the Client Management Server 118. The detail contains aggregate impression counts by song, zip code, age and sex and ad campaign.)
In regards to claim 16, claim 16 corresponds generally to system claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Benson teaches: The system of claim 1, 
	wherein the first mobile computing device stores and executes a first application and the second mobile computing device stores and executes a second application ([0032] The present invention includes a computer program product, which embodies the functions and methods described herein. FIG. 2 depicts an exemplary embodiment of the computer program aspects of the invention. As shown, the central processor 102 contains one or more Adpeer Server Application(s) 103 having several components: Song Management Server 112, Ad Sales Server 114, Ad Management Server 116, Client Management Server 118, and Song & Ad Server 120. The user device 101 contains an Adpeer Client Application 107 for interfacing with the Adpeer Server Application 103. Central to the invention is the generation and utilization of an Adpeer Song (FIG. 9). [0037] Distribution channels may include "unsanctioned" peer-to-peer networks ("P2P") such as Kazaa.TM., Bearshare.TM. and Limewire.TM., as well as "sanctioned" networks like Napster.TM., i-Tunes.TM. and MusicMatch.TM. Other channels are Internet portals or websites where an AdPeer song can be downloaded and shared. Inevitably, encrypted AdPeer songs will show up on P2P networks such as Kazaa.TM. anyway, so an assumption is that AdPeer songs will distributed through various means including P2P networks.)
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second identifier and second mobile device) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

Regarding claim 12, Benson teaches: The computer-readable storage device of claim 11, 
	wherein the content is encrypted ([0010] In accordance with another aspect of the present invention, content is encrypted and can be played only by a client designed to decrypt the content.)

Regarding claim 13, Benson does not explicitly teach the inherently present digital content key enables presentation of the content on the device(s) 106.
	However, Ginter teaches: The computer-readable storage device of claim 12, wherein the operations further comprise 
	wherein the digital content key enables presentation of the content on the first mobile computing device (Column 158, Lines 58-65: PERC 808 also contains the fundamental decryption keys for an object 300, and any other keys used with "rights" (for encoding and/or decoding audit trails, for example). It may contain the keys for the object content or keys to decrypt portions of the object that contain other keys that then can be used to decrypt the content of the object. Usage of the keys is controlled by the control sets 914 in the same "right" 906 within PERC 808.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the server 118 of Benson to transmit the decryption key to each device 106, as taught by Ginter, in order to provide the necessary key for playing the content during and after registration. Further, Benson transmits the inherently present key to the device, as taught by Ginter, to ensure that protected data is properly protected and only viewed by authorized personnel. 

Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US2005/0203849), Ginter et al (US Patent #5892900) “Ginter”, and further in view of Sheynblat et al (WO2007027166) “Sheynblat”.

Regarding claim 7,  The system of claim 1, neither Benson nor Ginter teach ‘cellular, Bluetooth or Wi-Fi’, however Sheynblat teaches at least ‘cellular, Bluetooth or Wi-Fi’:
wherein the first mobile computing device is a cellular phone having a first radio for cellular, a second radio for Bluetooth, and a third radio for WiFi ([0059] As an alternative, or in addition to the cellular communication system, the communication system in the MS may include another wireless communication system, such as WiFi, WiMAX, or Bluetooth, that utilizes communication signals to communicate with the access points 20 of the Wireless Local Area Network such as an 802.11 network.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Benson to include digital keys and obfuscation of Ginter in order to protect personally identifiable or other private information, and the extra capabilities of Sheynblat would have been obvious to try. Security of sensitive data is a major priority for businesses operating over the World Wide Web.  However, ease of use and options are another priority for business to attract customers and lower costs. Further it would have been obvious to upgrade Benson, Ginter, and Sheynblat, based on current technology at the time of the instant application, to upgrade to an industry standard. As Sheynblat states: “What is needed is a practical system and apparatus that would bring these base station location concepts into wide use while at the same time making the solution economically viable.” [0053]
In regards to claim 17, claim 17 corresponds generally to system claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, 14, and 17 of U.S. Patent No. 7,788,337. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar in scope and the claims of the U.S. Patent are narrower than those in the instant application (see the chart below).

U.S. Patent Application 12862992
U.S. Patent #7788337
Claim #1
receiving, from the first mobile computing device, a request for content; transmitting, in response to the request, the content to the first mobile computing device, wherein the content includes an advertisement,
Claim #1
receiving content on a mobile computing device, wherein the content includes an advertisement; 

receiving from the first mobile computing device a first indication whether the content has been previously presented on the mobile computing device and updating a first identifier at the server indicating the content was presented on the first mobile computing device;
determining whether the content is being presented on the mobile computing device for a first time based on whether an indication that the content has been previously played on the mobile computing device is stored in the memory; and only if the content is being presented for the first time on the mobile computing device, providing, in response to the presentation of the content, an identifier to a server, 
 and wherein the content including the advertisement was previously forwarded to the mobile computing device from the second mobile computing device; 
Claim #3
The method of claim 1, wherein the content is received from a second mobile computing device.
transmitting a digital content key to the first mobile computing device, wherein the digital content key unlocks protected content for use on the first mobile computing device; and

Claim #13
The method claim 12, further comprising providing a digital content key to the mobile computing device such that the mobile computing device is able to present the content.
receiving from the second mobile computing device a second indication the content has been presented on the second mobile computing device, wherein the second mobile computing device receives the content from the first mobile computing device,
Claim #17
The method of claim 12, further comprising receiving a second identifier from a second mobile computing device, wherein the second mobile computing device received the content from the mobile computing device.
and updating a second identifier at the server indicating the content was presented on the second mobile computing device.
Claim #14
The method of claim 12, wherein using the identifier to monitor exposure of the advertisement comprises updating an advertisement impression count in response to receipt of the identifier.



Response to Arguments
The previous 35 U.S.C. 112 rejections have been removed. However, new 35 U.S.C.  112 rejections have been added.
	Applicant argues on pages 7-9 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically:
	Applicant amends the claims to clarify that the "first mobile computing device" determines if presentation of content with an advertisement is a "first playback" and notifying the server of a "first playback." In contrast, Benson does not disclose, suggest, or teach a device 
that sends a communication of a "first playback." 

	Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified a newly cited reference Benson (cited above) that teaches the amended claims. Because applicant’s remarks do not address the cited portions of newly cited prior art, they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685       
                                                                                                                                                                                              /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685